Case 3:09-cv-02384-N-BQ Document 816 Filed 11/13/20                    Page 1 of 1 PageID 46706




                                                                            Molly L. Wells
                                                                            (504) 556-5505 Direct
                                                                            mwells@fishmanhaygood.com


                                         November 13, 2020

VIA ECF

Hon. D. Gordon Bryant, Jr.
United States Magistrate Judge
United States District Court
1205 Texas Avenue, Room 211
Lubbock, TX 79401-4091


        Re:      Rotstain et al. v. Trustmark National Bank, et al.
                 No. 3:09-cv-2384 (N.D. Tex.)

Dear Judge Bryant,

        We, along with co-counsel, represent Plaintiff The Official Stanford Investors Committee
(“OSIC”) in the above-captioned matter. Today, we filed OSIC’s Opposed Motion for Sanctions
(ECF No. 815) in accordance with this Court’s November 6, 2020 Order (ECF No. 813). OSIC’s
memorandum and appendix (ECF Nos. 815-1, 815-2) reference material marked confidential
under the Third Amended Confidentiality and Rule 502(d) Order, ECF No. 483 (“Confidentiality
Order”). As a result, and in order to avoid having nonparties to the Confidentiality Order receive
these confidential documents, we filed the motion, memorandum, and appendix ex-parte.

     OSIC does not seek ex parte relief, and undersigned counsel has served the motion,
memorandum, and appendix on all parties.

                                                       Respectfully,

                                                       /s/ Molly L. Wells

Cc: All counsel of record (via ECF)



Interwoven 1570780v.1
